UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Australia (1.9%) Challenger, Ltd. 1,266,023 $8,142,245 Medibank Private, Ltd. 4,443,837 9,980,823 Belgium (1.9%) Anheuser-Busch InBev SA/NV 139,923 17,443,014 Brazil (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $20) (Private) (F) (RES) (NON) 15 13 Global Fashion Holding SA (acquired 8/2/13, cost $1,009,308) (Private) (F) (RES) (NON) 23,826 644,883 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $20) (Private) (F) (RES) (NON) 15 13 New Middle East Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 Canada (0.8%) Suncor Energy, Inc. 262,400 7,307,802 China (3.2%) China Mobile, Ltd. 620,000 6,909,447 Ctrip.com International, Ltd. ADR (NON) (S) 160,900 7,121,434 Skyworth Digital Holdings, Ltd. 11,191,976 6,925,237 Tencent Holdings, Ltd. 445,400 9,094,776 Denmark (0.9%) Pandora A/S 65,210 8,503,596 Finland (1.1%) Nokia OYJ (NON) 1,769,677 10,462,555 France (9.0%) Airbus Group SE 215,746 14,316,045 Natixis SA 1,934,306 9,490,175 Numericable Sfr SA 238,652 10,012,303 Sanofi 176,948 14,230,943 Societe Generale SA 264,634 9,734,899 Valeo SA 66,436 10,330,043 Veolia Environnement SA 644,645 15,515,468 Germany (4.3%) Henkel AG & Co. KGaA (Preference) 131,714 14,515,547 RIB Software AG (S) 162,266 1,678,656 RWE AG 520,944 6,736,605 Siemens AG 166,985 17,699,034 Hong Kong (0.8%) WH Group, Ltd. 144A (NON) 10,496,000 7,604,081 India (1.5%) Bharti Infratel, Ltd. 1,150,193 6,633,942 Tata Motors, Ltd. (NON) 1,262,398 7,369,747 Ireland (4.6%) Bank of Ireland (NON) 27,889,054 8,084,827 CRH PLC 306,132 8,625,519 Kerry Group PLC Class A 140,910 13,124,085 Permanent TSB Group Holdings PLC (NON) 650,483 2,003,275 Smurfit Kappa Group PLC 427,395 11,010,357 Israel (0.6%) Mobileye NV (NON) (S) 158,400 5,906,736 Italy (4.7%) Fiat Chrysler Automobiles NV 1,910,197 15,323,664 Luxottica Group SpA 149,781 8,265,903 Mediaset SpA 2,243,287 9,229,874 Telecom Italia SpA RSP 13,185,475 11,479,489 Japan (18.0%) AIN Holdings, Inc. 70,900 3,634,928 Astellas Pharma, Inc. 973,500 12,944,536 Daikin Industries, Ltd. 161,500 12,071,065 Electric Power Development Co., Ltd. 296,700 9,266,520 Japan Airlines Co., Ltd. 227,500 8,332,267 Japan Hotel REIT Investment Corp (R) 7,237 6,372,444 Japan Tobacco, Inc. 486,300 20,265,201 Kao Corp. 238,600 12,726,605 KDDI Corp. 609,200 16,271,315 LIXIL Group Corp. 459,100 9,361,895 Mitsui Fudosan Co., Ltd. 351,000 8,757,457 Murata Manufacturing Co., Ltd. 69,100 8,331,663 Nintendo Co., Ltd. 87,400 12,425,252 Nippon Telegraph & Telephone Corp. 397,200 17,109,828 Yamaha Motor Co., Ltd. 640,900 10,660,312 Netherlands (5.0%) Akzo Nobel NV 192,572 13,085,712 ING Groep NV GDR 1,488,813 17,928,159 Unilever NV ADR 358,604 16,017,086 New Zealand (1.0%) Spark New Zealand, Ltd. 3,766,738 9,503,030 Spain (2.8%) Cellnex Telecom SAU 144A 409,512 6,527,468 Grifols SA ADR 614,514 9,506,532 International Consolidated Airlines Group SA 1,332,489 10,546,007 Sweden (3.2%) Com Hem Holding AB 1,220,847 11,249,438 Securitas AB Class B 583,477 9,657,771 Swedbank AB Class A 436,533 9,352,146 Switzerland (2.8%) Novartis AG 290,523 20,986,040 Syngenta AG 12,530 5,193,689 Turkey (0.5%) Turkiye Garanti Bankasi AS 1,542,208 4,503,757 United Kingdom (24.9%) Admiral Group PLC 274,085 7,783,590 Associated British Foods PLC 311,471 14,927,172 AstraZeneca PLC 238,716 13,329,299 Centrica PLC 4,021,444 13,097,853 Compass Group PLC 833,110 14,643,308 Imperial Brands PLC 233,018 12,899,960 Metro Bank PLC (NON) 194,505 5,251,924 Persimmon PLC 585,062 17,461,700 Prudential PLC 825,236 15,305,891 Rio Tinto PLC 413,891 11,679,686 Royal Dutch Shell PLC Class A 1,254,866 30,272,917 Shire PLC 234,963 13,460,645 St James's Place PLC 653,862 8,573,105 Virgin Money Holdings UK PLC 1,815,983 9,568,168 Vodafone Group PLC 4,184,566 13,337,821 Wolseley PLC 160,279 9,025,183 Worldpay Group PLC (NON) 1,612,683 6,343,952 WPP PLC 712,755 16,609,845 United States (2.7%) Alphabet, Inc. Class C (NON) 13,711 10,214,009 Amazon.com, Inc. (NON) 12,300 7,301,772 KKR & Co. LP 491,900 7,226,013 Total common stocks (cost $872,228,711) PREFERRED STOCKS (1.0%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. 9,797 $9,483,455 Total preferred stocks (cost $9,801,190) SHORT-TERM INVESTMENTS (4.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 13,761,730 $13,761,730 Putnam Short Term Investment Fund 0.44% (AFF) Shares 19,613,331 19,613,331 SSgA Prime Money Market Fund Class N 0.40% (P) Shares 1,030,000 1,030,000 U.S. Treasury Bills 0.30%, June 9, 2016 (SEGSF) $2,810,000 2,809,019 U.S. Treasury Bills 0.31%, May 19, 2016 (SEGSF) 171,000 170,970 U.S. Treasury Bills 0.28%, May 12, 2016 (SEGSF) 250,000 249,973 U.S. Treasury Bills 0.35%, May 5, 2016 (SEGSF) 139,000 138,988 Total short-term investments (cost $37,773,304) TOTAL INVESTMENTS Total investments (cost $919,803,205) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $273,399,358) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/15/16 $12,245,615 $11,872,827 $(372,788) Barclays Bank PLC Canadian Dollar Buy 4/20/16 4,692,983 4,211,641 481,342 Euro Sell 6/15/16 7,084,603 6,731,303 (353,300) Hong Kong Dollar Sell 5/18/16 248,221 247,298 (923) Japanese Yen Buy 5/18/16 16,480,425 16,840,975 (360,550) Singapore Dollar Buy 5/18/16 2,971,955 2,892,173 79,782 Swiss Franc Buy 6/15/16 6,651,219 6,463,294 187,925 Citibank, N.A. Australian Dollar Buy 4/20/16 5,308,994 4,953,861 355,133 Canadian Dollar Buy 4/20/16 3,424,642 3,371,846 52,796 Canadian Dollar Sell 4/20/16 3,424,642 3,322,501 (102,141) Danish Krone Buy 6/15/16 8,811,014 8,518,808 292,206 Credit Suisse International Australian Dollar Buy 4/20/16 7,033,236 6,651,584 381,652 British Pound Sell 6/15/16 8,804,885 8,620,886 (183,999) Chinese Yuan (Offshore) Sell 5/18/16 29,809,846 28,782,958 (1,026,888) Euro Sell 6/15/16 10,482,417 10,006,302 (476,115) Japanese Yen Buy 5/18/16 921,683 900,890 20,793 New Zealand Dollar Sell 4/20/16 2,805,401 2,705,774 (99,627) Norwegian Krone Buy 6/15/16 452,491 432,822 19,669 Swiss Franc Buy 6/15/16 4,819,087 4,684,558 134,529 Deutsche Bank AG Australian Dollar Buy 4/20/16 1,396,092 1,296,367 99,725 New Zealand Dollar Sell 4/20/16 4,604,719 4,462,298 (142,421) Goldman Sachs International British Pound Sell 6/15/16 3,240,041 3,204,551 (35,490) Japanese Yen Buy 5/18/16 5,984,471 6,318,249 (333,778) HSBC Bank USA, National Association British Pound Sell 6/15/16 11,435,102 11,253,256 (181,846) Euro Sell 6/15/16 10,681,872 10,332,367 (349,505) JPMorgan Chase Bank N.A. British Pound Sell 6/15/16 473,350 463,498 (9,852) Canadian Dollar Buy 4/20/16 8,086,671 7,565,745 520,926 Euro Sell 6/15/16 6,519,765 6,282,802 (236,963) Norwegian Krone Buy 6/15/16 5,339,336 5,108,545 230,791 Singapore Dollar Buy 5/18/16 9,321,760 8,801,652 520,108 South Korean Won Sell 5/18/16 7,222,365 6,808,876 (413,489) Swedish Krona Sell 6/15/16 3,632,102 3,439,639 (192,463) Swiss Franc Buy 6/15/16 8,483,454 8,243,829 239,625 State Street Bank and Trust Co. Australian Dollar Buy 4/20/16 592,416 553,130 39,286 British Pound Sell 6/15/16 10,891,217 10,683,776 (207,441) Euro Sell 6/15/16 8,817,323 8,417,858 (399,465) Israeli Shekel Buy 4/20/16 917,286 897,432 19,854 Japanese Yen Buy 5/18/16 134,833 134,527 306 Norwegian Krone Buy 6/15/16 7,248 6,932 316 Swiss Franc Buy 6/15/16 4,896,709 4,758,062 138,647 UBS AG Australian Dollar Buy 4/20/16 237,227 221,395 15,832 British Pound Sell 6/15/16 10,023,815 9,817,379 (206,436) Euro Sell 6/15/16 11,467,606 10,949,258 (518,348) Swiss Franc Buy 6/15/16 11,352,622 11,033,318 319,304 WestPac Banking Corp. Japanese Yen Sell 5/18/16 183,610 132,316 (51,294) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $937,166,219. (b) The aggregate identified cost on a tax basis is $919,919,542, resulting in gross unrealized appreciation and depreciation of $90,275,232 and $60,578,312, respectively, or net unrealized appreciation of $29,696,920. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $644,914, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $41,184,807 $251,021,403 $272,592,879 $26,275 $19,613,331 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $13,761,730, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $13,241,338. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,436,678 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 16.0% Financials 15.8 Consumer staples 14.2 Telecommunication services 10.6 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,395,528 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,324,349 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $18,123,068 $— $— Belgium — 17,443,014 — Brazil — — 644,914 Canada 7,307,802 — — China 30,050,894 — — Denmark — 8,503,596 — Finland — 10,462,555 — France — 83,629,876 — Germany — 40,629,842 — Hong Kong 7,604,081 — — India 14,003,689 — — Ireland — 42,848,063 — Israel 5,906,736 — — Italy — 44,298,930 — Japan 168,531,288 — — Netherlands — 47,030,957 — New Zealand 9,503,030 — — Spain 9,506,532 17,073,475 — Sweden — 30,259,355 — Switzerland — 26,179,729 — Turkey 4,503,757 — — United Kingdom 5,251,924 228,320,095 — United States 24,741,794 — — Total common stocks Preferred stocks 9,483,455 — — Short-term investments 20,643,331 17,130,680 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,104,575) $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $4,150,547 $6,255,122 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $— $749,049 $700,135 $556,643 $99,725 $— $— $1,511,450 $198,409 $335,136 $— $4,150,547 Total Assets $— $749,049 $700,135 $556,643 $99,725 $— $— $1,511,450 $198,409 $335,136 $— $4,150,547 Liabilities: Forward currency contracts# 372,788 714,773 102,141 1,786,629 142,421 369,268 531,351 852,767 606,906 724,784 51,294 6,255,122 Total Liabilities $372,788 $714,773 $102,141 $1,786,629 $142,421 $369,268 $531,351 $852,767 $606,906 $724,784 $51,294 $6,255,122 Total Financial and Derivative Net Assets $(372,788) $34,276 $597,994 $(1,229,986) $(42,696) $(369,268) $(531,351) $658,683 $(408,497) $(389,648) $(51,294) $(2,104,575) Total collateral received (pledged)##† $(247,926) $— $597,994 $(899,733) $10,000 $(369,268) $(276,918) $420,000 $(252,924) $(253,924) $— Net amount $(124,862) $34,276 $— $(330,253) $(52,696) $— $(254,433) $238,683 $(155,573) $(135,724) $(51,294) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
